PER CURIAM.
As respondent concedes, the circuit court erred in entering a final order prior to expiration of the time for the filing of a reply by petitioner. See Bard v. Wolson, 687 So.2d 254 (Fla. 1st DCA 1997). Accordingly, the circuit court’s order is quashed and this cause is remanded with directions to reconsider the matter after petitioner is afforded the opportunity to file a reply. However, we find no merit to petitioner’s argument that the trial judge’s actions are indicative of bias, and we therefore reject his contention that the proceedings on remand should be conducted before a different judge.
WEBSTER, VAN NORTWICK and POLSTON, JJ., concur.